United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Morrisville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-388
Issued: September 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 7, 2010 appellant, through her attorney, filed a timely appeal from a
November 1, 2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision which
denied her claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
right and left knee arthritis in the performance of duty causally related to factors of her federal
employment.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the November 1, 2010 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s attorney contends that OWCP’s decision was contrary to fact and
law.
FACTUAL HISTORY
On September 9, 2009 appellant, then a 39-year-old transportation security officer, filed
an occupational disease claim (Form CA-2) alleging that she developed right and left knee
arthritis which she attributed to factors of her federal employment on July 20, 2009 after a
physician suggested that it was aggravated by prolonged standing at work.
By letter dated September 11, 2009, OWCP requested additional evidence to support her
claim and allotted 30 days for submission.
In a September 29, 2009 narrative statement, appellant indicated that her duties required
standing, bending and squatting for seven hours a day.
Appellant submitted an undated radiological report by Dr. William T. Hardaker, Jr., a
Board-certified orthopedic surgeon, who diagnosed mild patellofemoral degenerative changes
based on a magnetic resonance imaging (MRI) scan of the right knee.
By decision dated October 14, 2009, OWCP denied appellant’s claim on the grounds that
the medical evidence submitted did not establish fact of injury.
In a September 15, 2009 medical report, Dr. Hardaker diagnosed chondral flap. In a
September 22, 2009 medical report, he reiterated his diagnosis of chondral flap.
In an October 8, 2009 medical report, Dr. Leonard D. Nelson, Jr., a Board-certified
orthopedic surgeon, reported that appellant went back to work and placed her on the following
restrictions: no lifting over 15 pounds, limited bending, stooping, twisting, kneeling, squatting,
repetitive motions, no pushing or pulling over 15 pounds and flexible sit/stand schedule with a
30-minute rotation.
On October 11, 2009 the employing establishment indicated that appellant was working a
light-duty assignment from October 14, 2006 to July 9, 2009 after a September 26, 2006 injury.
Appellant’s restrictions included no lifting over 15 pounds, limited bending, stooping, twisting,
kneeling, squatting, repetitive motions, no pushing or pulling over 15 pounds and flexible
sit/stand schedule with a 30-minute rotation.
On December 15, 2009 appellant accepted a limited-duty assignment as a transportation
security officer.
By letter dated April 26, 2010, appellant informed OWCP that Dr. Hardaker refused to
respond to letters and e-mail correspondence. She switched to Dr. David Boone, a Boardcertified orthopedic surgeon, who performed right knee surgery on January 18, 2010.
On September 15, 2010 appellant requested reconsideration and submitted additional
evidence. She also resubmitted her September 29, 2009 narrative statement.

2

In a September 15, 2009 medical report, Dr. Hardaker diagnosed minimal degenerative
changes in the patellofemoral joint, possible cartilaginous defect and a positive patellar inhibition
test. He reported appellant’s belief that her symptoms stemmed from long periods of time spent
standing at work.
In a September 17, 2009 radiological report, Dr. Brian C. Ruiz-de-Luzuriaga, a Boardcertified radiologist, reviewed a magnetic resonance imaging (MRI) scan of the right knee and
compared it to a right knee x-ray of July 20, 2009. He found a three-millimeter (mm) near full
thickness chondral defect involving the medial trochlear facet superiorly, a mild surface
regularity involving the lateral patellar facet and small Baker’s cyst.
In a September 22, 2009 progress report, Dr. Hardaker indicated that a September 17,
2009 MRI scan of the right knee revealed a chondral flap in the trochlea. He recommended an
arthroscopy and chondroplasty to prevent propagation and to help control her symptoms of
clicking, popping and catching.
In a January 18, 2010 operative report, Dr. Boone identified the preoperative diagnosis as
chondral lesion, trochlea and right knee. He performed a right knee arthroscopy with
chondroplasty of patella and abrasion chondroplasty trochlea and chondroplasty of lateral tibial
plateau. After surgery, Dr. Boone diagnosed chondral lesion, trochlea, right knee with
chondromalacia patella, chondromalacia lateral tibial plateau.
By decision dated November 1, 2010, OWCP granted modification, in part, of the
October 14, 2009 decision. It found that, while the medical evidence submitted was sufficient to
establish fact of injury, OWCP was not sufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical

3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

Ellen L. Noble, 55 ECAB 530 (2004). See O.W., Docket No. 09-2110 (issued April 22, 2010).

3

evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
ANALYSIS
The Board finds that appellant failed to meet her burden of proof to establish a claim that
federal employment factors caused or aggravated her right and left knee arthritis. While
appellant submitted a statement in which she identified the factors of employment that she
believed caused the condition, in order to establish a claim that she sustained an employmentrelated injury, she must also submit rationalized medical evidence which explains how her
medical conditions were caused or aggravated by the implicated employment factors.8
On September 15, 2009 Dr. Hardaker diagnosed minimal degenerative changes in the
patellofemoral joint and reported appellant’s belief that her symptoms stemmed from long
periods of time spent standing at work. On September 22, 2009 he indicated that a
September 17, 2009 MRI scan of the right knee revealed a chondral flap in the trochlea. In a
September 17, 2009 radiological report, Dr. Ruiz-de-Luzuriaga found a three mm near full
thickness chondral defect involving the medial trochlear facet superiorly, a mild surface
regularity involving the lateral patellar facet and small Baker’s cyst. In an October 8, 2009
medical report, Dr. Nelson reported that appellant went back to work and he issued medical
restrictions. On January 18, 2010 Dr. Boone performed a right knee arthroscopy with
chondroplasty of patella and abrasion chondroplasty trochlea and chondroplasty of lateral tibial
plateau. After surgery, he diagnosed chondral lesion, trochlea, right knee with chondromalacia
patella, chondromalacia lateral tibial plateau. Drs. Hardaker, Ruiz-de-Luzuriaga, Nelson and
Boone failed to directly address the issue of causal relationship as they did not provide a
rationalized medical opinion explaining how factors of appellant’s federal employment, such as
standing, bending and squatting, caused or aggravated her right and left knee arthritis. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 Lacking
6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J.
Woodhams, 41 ECAB 345 (1989); D.R., Docket No. 09-1723 (issued May 20, 2010).
7

O.W., supra note 5.

8

See Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C. Moore, 52 ECAB 132 (2000). See also A.C., Docket
No. 08-1453 (issued November 18, 2008).
9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

4

thorough medical rationale on the issue of causal relationship, the medical reports of
Drs. Hardaker, Ruiz-de-Luzuriaga, Nelson and Boone are insufficient to establish that appellant
sustained an employment-related injury.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the implicated employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
developed right and left knee arthritis in the performance of duty causally related to factors of
her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

